Citation Nr: 0913139	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Navy from December 
1964 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The Veteran's service personnel records do not show that 
the Veteran had service in Vietnam for the purposes of the 
controlling regulations, and there is no competent evidence 
establishing that he was exposed to any herbicide agents, to 
include Agent Orange, during service.

2.  There is no medical evidence of record that relates the 
Veteran's currently diagnosed diabetes mellitus, type 2, to 
military service or to any incident therein. 


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in, or aggravated 
by, active military service, and may not be presumed to have 
been so incurred, to include as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the Veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the Veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to a May 2006 re-adjudication of the Veteran's claim, 
August 2005, December 2005, and March 2006 letters satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letters also essentially 
requested that the Veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his service personnel records, his VA 
treatment records, and his identified private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
No medical examination was obtained regarding the Veteran's 
claim for entitlement to service connection for diabetes 
mellitus, type 2.  While VA is required to provide a medical 
examination when such an examination is necessary to make a 
decision on a claim, none is required regarding this claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  In order to 
establish service connection for the Veteran's claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the service connection regulations discussed 
above, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii); see Haas v. Peake, 525 F. 3d 1168, 1187-94 
(Fed. Cir. 2008) (upheld VA's requirement that a claimant 
must have been present within the land borders of Vietnam at 
some point in the course of his or her military duty in order 
to be entitled to the presumption of herbicide exposure under 
38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)). 

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (type 2).  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

The evidence of record reveals that the Veteran did not serve 
in Vietnam.  Although the Veteran's Form DD 214 indicates 
that he received the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Navy Unit Commendation Ribbon, there is no indication that he 
ever served in-country.  See Haas, 525 F. 3d at 1187-94; see 
also 38 C.F.R. § 3.313 (2008).  His service personnel records 
reveal that he served aboard the USS CONSTELLATION from May 
1966 through December 1966 in the waters offshore Vietnam, 
but there is no evidence that the Veteran's conditions of 
service involved duty or visitation in-country.  In addition, 
the Veteran has not alleged that he ever stepped foot in-
country in Vietnam.  Moreover, in a May 2006 memorandum, the 
RO's U.S. Armed Services Center for Unit Records Research 
(CURR) Coordinator concluded that the evidence did not reveal 
that the Veteran had in-country service in Vietnam upon 
consideration of the Veteran's service treatment records, his 
service personnel records, the Naval Historical Center's 
history for the USS CONSTELLATION, and a September 2002 
Master List of Unit Awards and Campaign Medals for the USS 
CONSTELLATION from the Department of the Navy.  In addition, 
the CURR coordinator noted that the Veteran did not respond 
to the RO's December 2005 and March 2006 letters requesting 
additional information to verify in-country service in 
Vietnam.  Therefore, absent evidence of duty or visitation 
in-country, the presumption under 38 U.S.C.A. § 1116(f) does 
not apply in this case.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving herbicide exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999).

The medical evidence of record does not show that the 
Veteran's currently diagnosed diabetes mellitus, type 2, is 
related to military service, to include as due to exposure to 
herbicide.  The Veteran's service treatment records, 
including his March 1968 service separation examination, are 
negative for any diagnosis of diabetes mellitus, type 2.  
While the Veteran has a current diagnosis of diabetes 
mellitus, type 2, there is no medical evidence of record that 
it was diagnosed prior to December 2000, 32 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when a claimant failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition).  
Furthermore, there is no medical evidence of record, 
including objective medical opinions, relating the Veteran's 
currently diagnosed diabetes mellitus, type 2, to military 
service.  As such, service connection for diabetes mellitus, 
type 2, is not warranted.

Because the Veteran did not serve in Vietnam and there is no 
medical evidence of record that relates his currently 
diagnosed diabetes mellitus, type 2, to military service or 
to any incident therein, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for diabetes mellitus, type 2, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


